
	
		II
		112th CONGRESS
		2d Session
		S. 3047
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To encourage responsible homeowners to refinance
		  mortgages, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Expanding Refinancing
			 Opportunities Act of 2012.
		2.Streamlined
			 refinancing of non-enterprise mortgages through the Federal Housing
			 Administration
			(a)AmendmentTitle II of the National Housing Act (12
			 U.S.C. 1707 et seq.) is amended by adding at the end the following:
				
					259.Streamlined
				refinancing of non-enterprise mortgages
						(a)DefinitionIn
				this section, the term eligible mortgage means a mortgage
				that—
							(1)is not guaranteed
				by—
								(A)the Federal
				National Mortgage Association; or
								(B)the Federal Home
				Loan Mortgage Corporation;
								(2)is collateralized
				by an owner-occupied residence (as defined by the Secretary);
							(3)involves a
				principal obligation that does not exceed—
								(A)140 percent of
				the value of the property collateralizing the mortgage; or
								(B)the loan limits
				in effect on the date of enactment of this section for loans insured by the
				Secretary under section 203(b); and
								(4)was executed by a
				mortgagor—
								(A)having a credit
				standing that the Secretary determines is satisfactory;
								(B)who has made each
				payment on the mortgage, within the month in which the payment was due, during
				the 6-month period preceding the date of refinancing of the mortgage under this
				section; and
								(C)who has not been
				30 or more days delinquent on the mortgage more than once during the 1-year
				period preceding the date of refinancing of the mortgage under this
				section.
								(b)Refinancing
				availableThe Secretary may insure or commit to insure any
				mortgage made to refinance an eligible mortgage.
						(c)PremiumsThe
				Secretary may collect such premiums with respect to the insurance of a mortgage
				under this section as the Secretary determines are appropriate.
						(d)Expanded
				refinancing fund
							(1)EstablishmentThere
				is established in the Federal Housing Administration a fund to be known as the
				Expanded Refinancing Fund, which shall be available to the Secretary without
				fiscal year limitation to carry out this section.
							(2)LimitationNo
				amounts of the Mutual Mortgage Insurance Fund established under section 202 may
				be used to carry out this section.
							(e)ImplementationThe
				Secretary may prescribe requirements, terms, and conditions to carry out this
				section by notice published in the Federal Register or by mortgagee
				letter.
						(f)SunsetThe
				Secretary may not insure or enter into a commitment to insure any mortgage
				under this section after December 31,
				2014.
						.
			(b)AppropriationsOut
			 of any money in the Treasury not otherwise appropriated, there are appropriated
			 to the Expanded Refinancing Fund established under section 259 of the National
			 Housing Act, as added by this section, $6,000,000,000.
			3.Offset
			(a)Extension of
			 GSE guarantee feesSection
			 1327(f) of the Housing and Community
			 Development Act of 1992 (12 U.S.C. 4547(f)) is amended by striking
			 2021 and inserting 2022.
			(b)Extension of
			 FHA guarantee feesSection
			 402 of the Temporary Payroll Tax Cut Continuation Act of 2011 (Public Law
			 112–78; 125 Stat. 1289) is amended—
				(1)in subsection (b), by striking
			 October 1, 2021 and inserting October 1, 2022;
			 and
				(2)by striking
			 subsection (c).
				
